Per\ curiam.

The act for the abolition of the rights of primogeniture, and for the giving an equitable distribution of the real estates of 'intestates, has established other principles and rules of inheritance?, than those laid down by the Jaw3.of England. By our law, asá ¿’now stands, estates may lineally ascend, as well as descend ; and in case there shall be no lineal descendants, or descendant, nor widow, nor brother, nor sister, of the intestate, his estate shall go to his nest of kin. The next .of kin referred to, or pointed at in the act, are to be ascertained by the same rules of consanguinity, by which letters of administration are granted, or by which personal estates are distributed, viz., according to the computation of the civilians, or rules of the Roman law. Real and personal estates are distributable in the same manner by our law; and representations are not admitted among collaterals, beyond brothers and sisters children. The children of a deceased brother or sister shall be intitled to take that share which their ancestor would have been intitled to if he had survived the intestate, jure represent ationis ; bat not the children of an uncle or aunt.
Decision of District Court confirmed.